            Case 3:19-md-02913-WHO Document 699 Filed 06/22/20 Page 1 of 2




 1   Mark P. Robinson, Jr. (SBN 54426)
     Kevin Calcagnie (SBN 108994)
 2   ROBINSON CALCAGNIE, INC.
 3   19 Corporate Plaza Drive
     Newport Beach, CA 92660
 4
     Tel: (949) 720-1288 / Fax: (949) 720-1292
 5
 6
     Attorneys for Plaintiffs

 7                           UNITED STATES DISTRICT COURT
 8                         NORTHERN DISTRICT OF CALIFORNIA
                                SAN FRANCISCO DIVISION
 9
10     IN RE: JUUL LABS, INC. MARKETING, Master File No. 3:19-MD-02913-WHO
       SALES PRACTICES, AND PRODUCTS                           MDL No. 2913
11
       LIABILITY LITIGATION
12                                                William H. Orrick
13     THIS DOCUMENT RELATES TO:                  U.S. District Judge
       Corkery, et al. v. JUUL Labs, Inc., et al.
14
       Case No. 3:19-cv-05813-WHO
15
16            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
17         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs
18   CONOR CORKERY, TOM HADDAD, THOMAS JOSEPH, and WILLIAM KIRK, by and
19   through their counsel, Mark P. Robinson, Jr. hereby give notice that the above-captioned
20   action is voluntarily dismissed, without prejudice, in its entirety.
21   Date: June 22, 2020                            /s/ Mark P. Robinson, Jr.
22                                                  MARK P. ROBINSON, JR.
                                                    KEVIN CALCAGNIE
23
                                                    ROBINSON CALCAGNIE, INC.
24                                                  19 Corporate Plaza Drive.
25
                                                    Newport Beach, CA 92660
                                                    Tele: (949) 720-1288; Fax: (949) 720-1292
26                                                  Email: mrobinson@robinsonfirm.com
27                                                  Attorneys for Plaintiffs
28

                                                    1
          ___________________________________________________________________________________
                     NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
            Case 3:19-md-02913-WHO Document 699 Filed 06/22/20 Page 2 of 2




 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that on June 22, 2020, I electronically filed the foregoing document
 3   with the Clerk of the Court using the CM/ECF system which will send notification of such
 4   filing to the CM/ECF participants registered to receive service in this case.
 5
                                                   /s/ Mark P. Robinson, Jr.
 6                                                 MARK P. ROBINSON, JR.
 7                                                 Attorneys for Plaintiffs
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
          ___________________________________________________________________________________
                     NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
